Citation Nr: 1000409	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-11 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability.  

2.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1949 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen a claim for service 
connection for "dysentery," and which denied a claim for 
service connection for a heart condition.  

In April 2006, the Veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, a "report of contact" (VA Form 119), 
dated in October 2009, indicates that the Veteran stated that 
he wished to withdraw his request for a hearing.  See 
38 C.F.R. § 20.702(e) (2009).  Accordingly, the Board will 
proceed without further delay.  

As discussed below, the Veteran's representative has raised 
the issue of entitlement to service connection for "a 
gastrointestinal disorder" as secondary to the Veteran's 
service-connected disabilities.  The Board has reopened the 
claim, infra, and this issue is more accurately characterized 
as stated on the cover page of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 2000, the 
RO denied the Veteran's claim for service connection for 
dysentery.  

2.  Evidence received since the September 2000 RO decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for 
dysentery.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
September 2000 rating decision, and the Veteran's claim for 
service connection for dysentery is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Without deciding whether the notice 
and development requirements have been satisfied in the 
present case, it is the Board's conclusion that this law does 
not preclude the Board from adjudicating the issue of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for dysentery.  
This is so because the Board is taking action favorable to 
the Veteran by finding new and material evidence has been 
submitted.  As such, this decision poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In September 2000, the RO denied a claim for service 
connection for dysentery.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2007).  

In May 2004, the RO determined that new and material evidence 
had not been presented to reopen the claim.  The Veteran has 
appealed.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in 
September 2000.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's September 2000 
decision included the Veteran's service treatment reports, 
which showed that in September 1951, he received treatment 
for gastritis, acute, toxic, cause unknown.  An examination 
report, dated in February 1952, noted a normal abdomen. 

As for the post-service medical evidence, it consisted of VA 
and non-VA treatment reports dated between 1963 and 2000.  
This evidence included private reports which noted a history 
of a hiatal hernia in 1974, a perforated colon and hernia 
repair in 1995, treatment for colon/bowel symptoms in 1998, 
and an abdominal hernia repair in 2000.  

At the time of the RO's September 2000 decision, there was 
evidence of inservice treatment for gastritis in September 
1951, with no subsequent treatment shown, and no competent 
evidence linking a gastrointestinal disability to the 
Veteran's service, or to a service-connected disability.  

Evidence received since the RO's September 2000 decision 
consists of VA and non-VA reports, dated between 1983 and 
2009.  This evidence shows treatment for gastrointestinal 
disorders that include diverticulitis, colitis, 
gastroesophageal reflux disease (GERD), and irritable bowel 
syndrome, and that the Veteran has a history of a 
hemicolectomy, and a small bowel resection.  

A letter from K.J.C., M.D., dated in November 2000, shows 
that this physician states that the Veteran has "persistent 
diarrhea believed to be secondary to his dysentery.  This was 
contracted while in the Armed Services in Korea.  The patient 
has had extensive gastrointestinal evaluation without any 
other possible etiologies for diarrhea."  

This evidence, that was not of record at the time of the 
September 2000 RO decision, is not cumulative; thus it is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material.  In this case, 
the Veteran's post-service treatment reports now contain many 
years' worth of medical reports, with new diagnoses of 
gastrointestinal disorders, that were not of record in 
September 2000.  In addition, service connection is now in 
effect for disabilities that include posttraumatic stress 
disorder (PTSD), and the Veteran's representative has raised 
the issue of entitlement to service connection for a 
gastrointestinal disorder on a secondary basis.  Therefore, 
this evidence provides a more complete picture of the 
circumstances surrounding the origin of the Veteran's 
disability.  In addition, Dr. K.J.C.'s opinion is competent 
evidence which indicates that the Veteran may have a 
gastrointestinal disorder that involves chronic diarrhea, 
which is related to his service.  The claim is therefore 
reopened.   


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a gastrointestinal 
disability is reopened.  To this extent only, the appeal is 
granted.   


REMAND

With regard to the claim for a gastrointestinal disability, 
the Board first notes that subsequent to the RO's September 
2000 rating decision, service connection was granted for 
PTSD.  In an Informal Hearing Presentation, dated in November 
2009, the Veteran's representative raised the issue of 
entitlement to service connection for a gastrointestinal 
disorder as secondary to the Veteran's service-connected 
PTSD.  See 38 C.F.R. § 3.310 (2009).  Furthermore, to the 
extent that the RO narrowly characterized this claim as one 
for service connection for dysentery, the claims file shows 
that the Veteran has received treatment for a number of 
diagnosed gastrointestinal disorders, and the Veteran's 
representative has essentially asserted that the scope of the 
issue should be recharacterized more broadly, specifically, 
as service connection for a gastrointestinal disorder, to 
include as secondary to service-connected disability.  The 
Board agrees.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (the Board must review all issues reasonably raised 
from a liberal reading of all documents in the record).  

To the extent that a secondary service connection claim has 
been presented, effective October 10, 2006, VA amended 38 
C.F.R. § 3.310 to implement the Veterans Claims Court's 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  Here, the secondary service connection 
aspect of the claim must be reviewed under both Allen and the 
old and new criteria.  See generally, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  

In this case, the Veteran has not been afforded notice of the 
pre- or post-October 2006 version of 38 C.F.R. § 3.310.  On 
remand, he should be provided with such notice.  

As previously noted, Dr. K.J.C.'s opinion is competent 
evidence which indicates that the Veteran may have a 
gastrointestinal disorder that involves chronic diarrhea, 
which is related to his service.  

The statutory duty to assist a claimant includes providing 
examinations when warranted, with the conduct of a thorough 
and contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
As a result, the Board concludes that the Veteran should be 
afforded an examination in order to determine the likelihood 
that he has a gastrointestinal disorder that is etiologically 
related to his service, or to a service-connected disability.  
See 38 C.F.R. § 3.159(c)(4) (2009); Duenas v. Principi, 18 
Vet. App. 512 (2004) (holding that a medical examination 
should be afforded unless there is "no reasonable 
possibility" that an examination would aid in substantiating 
the Veteran's claim).  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  

With regard to the claim for a heart disability, the 
Veteran's post-service medical records indicate that he has a 
history that includes CAD (coronary artery disease), status 
post CABG (coronary artery bypass graft) quadruple and 
triple, and six stents, ASHD (arteriosclerotic heart 
disease), hypertension, and status post myocardial infarction 
in 1983.  

As previously stated, service connection is currently in 
effect for PTSD.  

In November 2009, the Veteran's representative raised the 
issue of entitlement to a heart disability as secondary to 
service-connected disability.  See 38 C.F.R. § 3.310.  At 
that time, the Veteran's representative submitted an article 
which indicates that a VA study of 2,000 male veterans found 
that those with symptoms of PTSD are more likely to develop 
coronary heart disease.  

A veteran with a competent medical diagnosis of a current 
disorder may invoke an accepted medical treatise in order to 
establish the required nexus; in an appropriate case it 
should not be necessary to obtain the services of medical 
personnel to show how the treatise applies to his case.  
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000)) (citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  

Given the foregoing, on Remand, the Board finds that a remand 
for a medical examination and opinion is necessary in order 
to render a fully informed decision.  See 38 C.F.R. 
§ 3.159(c)(4); Duenas.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be provided with 
notice of 38 C.F.R. § 3.310 (as in effect 
prior to October 10, 2006, and 
thereafter).   Allen v. Principi, 7 Vet. 
App. 439 (1995)

2.  Thereafter, the RO should schedule 
the Veteran for an examination in order 
to ascertain the nature and etiology of 
the Veteran's gastrointestinal 
disorder(s), and heart disorder(s).  

a)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the Veteran has 
one or more gastrointestinal disorders, 
or one or more heart disorders, that were 
caused or aggravated by his service.  

b)  If, and only if, the examiner 
determines that the Veteran does not have 
a gastrointestinal disorder, or a heart 
disorder, that was caused or aggravated 
by his service, the examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the Veteran has one or more 
gastrointestinal disorders, or one or 
more heart disorders, that were caused or 
aggravated by a service-connected 
disability.  

c) If the examiner cannot express any of 
the requested opinions, the examiner 
should explain the reasons therefor.  The 
claims folder must be made available to 
and reviewed by the examiner(s) in 
conjunction with the scheduled 
examination(s), and the examiner(s) 
should indicate that the Veteran's claims 
folder has been reviewed in association 
with the examination report(s).  

3.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations of these claims remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


